Exhibit 10.7(a)

PLEXUS CORP.

BOARD OF DIRECTORS AND COMMITTEE COMPENSATION

 

 

BOARD MEMBERS

 

 

Annual Retainer

   $ 55,000.00 USD   

Chairman of the Board Fee

   $ 75,000.00 USD   

Meeting Attendance Fee (in person)

   $ 2,000.00 USD   

Meeting Attendance Fee (not in person)

   $ 1,000.00 USD   

 

 

COMMITTEE MEMBERS

(AUDIT, COMPENSATION/LEADERSHIP DEVELOPMENT,

AND NOMINATING/CORPORATE GOVERNANCE)

 

 

Comp/LD Committee Chairperson Fee (annual)

   $ 12,500.00 USD   

Nominating/CG Committee Chairperson Fee (annual)

   $ 10,000.00 USD   

Audit Committee Chairperson Fee (annual)

   $ 15,000.00 USD   

Committee Member Meeting Attendance Fee (in person)

   $ 1,500.00 USD   

Committee Member Meeting Attendance Fee (not in person)

   $ 750.00 USD   

 

 

DIRECTOR EQUITY COMPENSATION

 

Board members will receive equity compensation as may be approved and in
accordance with Plexus’ equity compensation plans.



--------------------------------------------------------------------------------

 

EDUCATIONAL EXPENSE REIMBURSMENT

 

Plexus will reimburse each director for the out-of-pocket cost associated with
one educational seminar per year that is designed to educate directors on their
obligations as directors, best practices in corporate governance, or the skills
necessary to be more effective directors. A list of qualifying seminars will be
maintained by the General Counsel. Approved educational expenses will be
reported to the Nominating and Corporate Governance Committee annually.

 

 

OTHER COMPENSATION FOR SERVICE AS A DIRECTOR

 

A director may be asked by the Chairman or CEO to attend or participate
in meetings or events outside of Board or Committee meetings in his or her
capacity as a director to perform one or more of the duties of directors under
the Company’s Corporate Governance Guidelines, such as orientations or meetings
with Company personnel or third parties. Directors will be entitled to $500 (if
present telephonically) and $1,000 (if present in person) for each such meeting
or event. Such fees will be reported to the Nominating and Corporate Governance
Committee annually.

 

 

TRAVEL EXPENSE REIMBURSEMENT

 

All directors will receive reimbursement for reasonable out-of-pocket travel
expenses (e.g. airfare, hotel, rental car and meals) incurred in connection with
meetings and the above activities upon providing receipts and a completed
expense reimbursement form.

 

 

FEE AND REIMBURSEMENT PAYMENT

 

All fees and expense reimbursements will be paid by Plexus quarterly, typically
at the time of quarterly Board meetings.